Appellant urges that we erred in upholding the action of the trial court in the two matters discussed in our original opinion. No authorities are cited in support of the motion. We have again reviewed each proposition. We think it unsafe to vary from the established rules of procedure in applying the law in the trial of cases under recent enactments. A tendency to let down the bars or open wider the gates for the admission of evidence upon the issue of suspended sentence, is observed in some of the authorities. We have endeavored to correct such tendency as far as we may. Johnson v. State, 91 Tex.Crim. Rep., 241 S.W. Rep. 484. In the case of Wagley v. State, 87 Tex. Crim. 504, a bill of exceptions was taken to the refusal of the court to permit the accused to detail certain phases of his conduct subsequent to the offense, it being stated that he would testify that in the two years and a half since the killing he has been engaged in providing for his family on his farm, and in doing certain work for the government, and that during said time he had been engaged in only legitimate occupations, and had not been in any trouble of any kind or character since the killing. It was insisted that the refusal of testimony of this kind so abridged the rights of the appellant and the probability of his obtaining a suspended sentence at the hands of the jury as to require a reversal of the judgment. We held that testimony of that character is not made admissible by the suspended sentence law and would not go to establish the reputation of the appellant. In Craven v. State, 93 Tex.Crim. Rep., 247 S.W. Rep. 515, we discussed the proposition that the accused was not entitled to complain here because of the rejection of testimony to show that he was of weak mind, such weakness not reaching the point where he would not know the difference between the right and wrong of the act charged, and we upheld the lower court in rejecting such testimony. Many authorities are cited in the latter case mentioned and the subject is gone into at some length. More mature consideration of the questions involved herein but convinces us of the correctness of our ruling in the original opinion. It being admitted that one is of bad reputation for honesty and fair-dealing at the time of the trial, — we see no reason for admitting proof that at different times in his past life, and possibly in different communities, he has borne a different reputation from that now had by him at the time of the trial.
The motion for rehearing will be overruled.
Overruled. *Page 636